Appellant seeks the reversal of the judgment, from which is this appeal, sentencing him to a term in the penitentiary upon his trial under an information charging him with the crime of carnal abuse. *Page 20 
None of the errors assigned for the reversal of the judgment appear of record, but all relate to matters occurring during the progress of the trial, which may be brought to our attention for review only by a bill of exceptions.
The motion for a new trial was overruled September 30, 1942, at which time appellant was allowed 45 days in which to prepare and present a bill of exceptions. A bill of exceptions was prepared and presented to the trial judge for approval, but not within the time allowed for that purpose. It may not, therefore, be considered by us, and, as no error otherwise appears, the judgment must be affirmed. This case is ruled by the opinion in the case of Chandler v. State, 205 Ark. 74, 167 S.W.2d 142, and the cases there cited. A case more recent even to the same effect is Westerdale v. State, 205 Ark. 100,168 S.W.2d 615.
The judgment must, therefore, be affirmed, and it is so ordered.